DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12, 15-18, and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,577,832 and clams 1-20 of U.S. Patent No.11,118,377. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The current application requires an exit device that comprises a latchbolt assembly, a push bar assembly and a link assembly. These and other limitations are presented in the ‘832 and ‘377 claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, 15-18, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 16 requires the following:

    PNG
    media_image1.png
    708
    1386
    media_image1.png
    Greyscale

At the instant, the invention as claimed is indefinite. 
First, the claims require that the exit device comprises a latch bolt assembly, a push bar assembly and a link assembly that includes a security link.
The specification fails to actually define what the pushbar assembly is. As described, the device requires a pushbar 16 that is operatively connected to an actuating mechanism 40, which includes the bell cranks 42/48, and that is connected to a drive assembly 52, which comprises a drive bar 54, and the drive assembly is then connected to a link assembly.
As described, the actuating mechanism 40 and the drive assembly 52 are not optional. Correction is required.
Claim 1 requires a security link that is displaced between 1st and 2nd positions. At the instant, it is unclear 1) what moves the security link, since it does not move by itself (via a key), and 2) what is the purpose of the security link, since the claim language does not provide any functional language (just by naming the link as a “security” link does not provide any functionality, i.e. is just a label), and 3) how the security link is secured in the device so as to be static. Correction is required.

As to claim 16 (and claim 1), the claim requires the following:

    PNG
    media_image2.png
    361
    1548
    media_image2.png
    Greyscale

At the instant, the limitation is indefinite. First, as claimed, the aperture can be provided at any location of the assembly, and there is no support for that. As described, the security link is the one with the aperture, which is not optional.
Second, what creates the different temperatures claimed and how each temperature will move it between the positions claimed? Correction is required.
As described and illustrated, the pin 72 is positioned on a keeper 104, that when it melts, somehow will allow the pin 72 to move freely and rotate the security link 70 to a position that will prevent the latch bolt link 78 to move further and allow withdrawn of the latch bolt 20. 
As seen, these are not optional elements and functions. Correction is required.

Claim 2 requires the following:

    PNG
    media_image3.png
    99
    655
    media_image3.png
    Greyscale

At the instant, it is unclear how the elongated aperture can define a rotational axis about which the security link rotates. As illustrated, the elongated aperture 88 actually defines a rotational path about which the security link rotates. Correction is required.

Claims 3 and 22 requires a keeper that is accommodated in the elongated aperture and, in claim 22 that is disposed about the pin. 
However, it is unclear what the keeper function from the claimed language. The keeper is configured to be melted in order to allow the security link to move between positions. Corr4ection is required.

Claim 12 (and claim 16 pivot member) requires the following:

    PNG
    media_image4.png
    107
    655
    media_image4.png
    Greyscale

At the instant, the limitation is indefinite since the only melting element is the keeper 104, that when melted, will allow movement of the security link. Therefore, in order to continue with the examination, a very broad interpretation will be given. Correction is required.

Claims 23 and 24 requires the limitation “the keeper”. However, there is no antecedent of basis for the limitation.
Therefore, in order to continue with the examination, the claims will be examined as depending from claim 22. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 4,437,693 to Godec.

    PNG
    media_image5.png
    885
    1858
    media_image5.png
    Greyscale

Godec discloses an exit device (10) that comprises a latchbolt assembly (22), a pushbar assembly, and a link assembly (20, 24 and 26). 
The link assembly further comprises a security link (34) having an elongated aperture (36) that accepts a pin (32) for allowing movement of the security link.
Wherein, the device comprises an element (30) that when is melted, it will allow movement of the security link (34) to a blocked position.

Claim(s) 1, 2, 12 and 15-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 5,464,259 to Cohrs et al (Cohrs).

    PNG
    media_image6.png
    758
    707
    media_image6.png
    Greyscale

Cohrs discloses an exit device that comprises a latchbolt assembly (158), a pushbar assembly (12), and a link assembly (fig 2). 
The link assembly further comprises a security link (180) having an elongated aperture that accepts a pin (184) for allowing movement of the security link.
Wherein, the device comprises an element (182) that when is melted, it will allow movement of the security link.
The elongated aperture defines a rotational path about which the security link rotates. 
The designated temperature is capable of being approximately to 563 degrees Fahrenheit or greater.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 15-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 4,437,693 to Godec in view of US Pat No 8,146,961 to Schacht.
Godec fails to disclose that the elongated aperture defines a rotational path about which the security link rotates. Godec discloses that the elongated aperture will allow the security link to slide.

    PNG
    media_image7.png
    748
    961
    media_image7.png
    Greyscale

Tien teaches that it is well known in the art to provide a security link (430) that will rotate along an elongated aperture (410).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the security link described by Godec to pivot, as taught by Tien, in order to impart more mobility to the link.

Godec fails to disclose that the melting material is a plastic material. Godec teaches the use of a metal material that is capable of being melted at a high temperature.
Tien teaches that it is well known in the art to provide the melting member (452) manufactured of a plastic material.
At the instant, the use of nylon as the melting material will be considered as a design consideration within the art since is a well-known plastic material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the melting member described by Godec manufactured using a plastic material, as taught by Tien, since the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  
The combination is capable of having a designated temperature that is approximately 563 degrees Fahrenheit or greater.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,464,259 to Cohrs et al (Cohrs) in view of US Pat No 8,146,961 to Schacht.
Cohrs fails to disclose that the melting material is a plastic material. Cohrs teaches the use of a metal material that is capable of being melted at a high temperature.
Tien teaches that it is well known in the art to provide the melting member (452) manufactured of a plastic material.
At the instant, the use of nylon as the melting material will be considered as a design consideration within the art since is a well-known plastic material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the melting member described by Cohrs manufactured using a plastic material, as taught by Tien, since the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  
Allowable Subject Matter
Claims 3 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4-9, and 23-26 (in view of the interpretation above) will also be allowed since the claims depend from the above claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



September 8, 2022